Title: From Thomas Jefferson to Benjamin Henry Latrobe, 11 May 1805
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear Sir 
                     
                     Washington May 11. 05.
                  
                  I could not sooner return your drawings, because I could not till yesterday have a conference with mr Gallatin. some parts of your propositions being approved, some doubtful, some not satisfactory. I can only write short observations as texts for consideration, and to be discussed vivâ voce when you come here. the piers instead of half columns at the junction of the new with the old buildings are approved. that the coach house cannot permanently remain where I have planned it, is certain, because of the inconvenient distance a carriage would have to go from the South to the North front when the whole line of offices shall be closed. the upper floor of the Middle pavillions, level with the surface of the ground on the North side, and opening on it, must ultimately be destined for coach-houses. but I want a coach house immediately & hope we may the next year add 60 f. to this year’s work which may be conveniently used as a coach house, while the rest of the line is unclosed, and may be converted to any other use, when further calls for accomodations shall render it necessary to build as far as the center pavillions. the obstructions to the colonnade from the stables, may be prevented by giving them a North door, as horses will easily ascend or descend the terras on the North side. but the most difficult of all is the adjustment of the new connecting building to the different levels of the three existing buildings nothing can be admitted short of the terras of the offices from the Pres’s House to the pavilions each way being absolutely in the level of the floor of the house. how it shall drop off from the last Pavilion to the Treasury, and gain from the West one to the War office is the difficulty of the art which will be worthy of you to conquer. the depression of the Treasury floor favors eminently the giving the necessary height to the Treasury offices now to be built. by the bye, I observe in the drawings for the Treasury offices in mr Gallatin’s hands, that the barrel of the vault runs lengthwise of the building, to wit, from East to West. I thought that you had concluded it would be better for them to run across the building from N. to S. so as to press against each other, & rest on piers or partition walls. these would take little from the internal room as they would serve to place presses against, and this arrangement would give large South windows; not indeed material for the Treasury offices now to be executed, but indispensible for those hereafter in which the officers & clerks will write. they will want doors too opening into the colonnade. my opinion is that in time they will want a double row of offices, as in my sketch given you, the passage between which will range with the colonnade. these suggestions are for your consideration: but your presence here for a few days is indispensable to consult & determine ultimately on the plans. in the mean time the digging is going on, and mr Lenthall will commence to collect the materials. in a conversation with him we found that the excellent rough building stone here is cheaper than brick in the proportion of 3. to 5. it is certainly as durable, and either of them being to be rough cast, it ought to be preferred, because it enables us to do more with our appropriated sum in the proportion of 5. to 3. which is a great matter.   in hopes of seeing you here without delay, be it for ever so short a time, I shall add only my salutations & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               